
	

113 HR 4954 IH: Protecting Our Children Act
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4954
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Ross introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Employee Polygraph Protection Act of 1988 to provide an exemption from the protections
			 of that Act with regard to certain prospective employees whose job would
			 include caring for or interacting with unsupervised children.
	
	
		1.Short titleThis Act may be cited as the Protecting Our Children Act.
		2.Exemption for employers of employees who care for or interact with unsupervised children
			(a)ExemptionSection 7 of the Employee Polygraph Protection Act of 1988 (29 U.S.C. 2006) is amended by adding at
			 the end the following:
				
					(g)Exemption for certain employers of employees who care for or interact with unsupervised children
						(1)ExemptionSubject to paragraph (2) and subsection (c) of section 8, this Act shall not prohibit the use of a
			 polygraph test by any employer if the test is administered to a
			 prospective employee—
							(A)whose activities would involve the care or supervision of children or regular access to children
			 who are cared for or supervised by another employee;
							(B)whose job description indicates a high probability that the prospective employee will interact with
			 unsupervised children on a frequent basis; or
							(C)where the employer reasonably believes there is a high probability of unsupervised interaction
			 between the prospective employee and a child on a more than incidental
			 basis.
							(2)ConditionsIn addition to the requirements imposed by section 8(c), the exemption provided under paragraph (1)
			 shall not apply unless the following conditions are met:
							(A)The prospective employee is provided with reasonable written notice of the date, time, and location
			 of the polygraph test and of such examinee’s right to obtain and consult
			 with legal counsel or an employee representative before each phase of the
			 test.
							(B)Following the polygraph test, before any adverse employment action is taken, the employer shall—
								(i)further interview the examinee on the basis of the results of the test; and
								(ii)provide the examinee with—
									(I)a written copy of any opinion or conclusion rendered as a result of the test; and
									(II)a copy of the questions asked during the test along with the corresponding charted responses..
			(b)Conforming amendmentSection 8(c) of such Act (29 U.S.C. 2007(c)) is amended in the matter preceding paragraph (1), by
			 striking and (f) and inserting (f) and (g).
			
